Citation Nr: 9933941	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  94-22 340	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for residuals of an 
injury of the penis.

3.  Entitlement to service connection for epididymitis.

4.  Entitlement to service connection for residuals of 
excision of the left testicle.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder.

6.  Entitlement to a compensable rating for residuals of a 
post ventral meatotomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from December 
1970 to December 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1992 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno Nevada 
which granted service connection for "post ventral meatotomy 
with normal urinary stream" and assigned a noncompensable 
(0%) rating for the disorder, and also denied service 
connection for the other medical disorders claimed by the 
veteran.  

A Travel Board hearing before the undersigned Member of the 
Board was conducted at the Cleveland RO in August 1995.  At 
that hearing the veteran withdrew his appeal regarding a 
claim of service connection for a cervical spine disorder.  
In May 1999 another Member of the Board remanded the case for 
scheduling of a videoconference hearing.  The veteran failed 
to report for such hearing scheduled in August 1999. 

All issues other than that of entitlement to service 
connection for a psychiatric disorder are the subject of a 
remand which follows this decision.  


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal regarding the 
claim of service connection for a psychiatric disorder.

2.  Anti-social personality was diagnosed in service.  

3.  There is no competent evidence showing that the veteran 
has an acquired psychiatric disorder that is related to 
service. 

4.  The veteran's service medical records reveal treatment 
for a ureteral stricture during military service.  

5.  There is medical evidence of continuing genitourinary 
disorders, such as epididymitis, subsequent to service, 
treatment has included surgery.  


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

2.  The claims of service connection for residuals of a penis 
injury, epididymitis, and residuals of left testicle excision 
are well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Psychiatric Disorder

This claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, it is plausible.  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1999).  Direct service connection may be established 
for a disability resulting from disease or injury shown in 
service or for a disease diagnosed after discharge from 
service, when the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
was not clearly shown in service requires a showing of 
current disability and of a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  

Psychoses may be presumed to have been incurred during 
military service if they become manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Congenital and developmental defects, personality disorders, 
and mental deficiency are not diseases or injuries within the 
meaning of applicable legislation for service connection 
purposes.  38 C.F.R. § 3.303(c) (1999). 

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had psychiatric disorder during 
service; (2) whether he now has a psychiatric disability; 
and, if so, (3) whether the current disability is 
etiologically related to his military service.  The Board 
concludes that medical evidence is needed to lend plausible 
support for the issues presented by this case because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999). 

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports 
along with treatment records from his period of service.  A 
December 1970 service department hospital report contained a 
diagnosis of "anti-social personality disorder #3017 
DNEPTE."  The hospital report stated that "the psychiatry 
findings and impression was that the anti-social personality 
characterized by chronic lack of appropriate affiliative 
incorporated experience with any appropriate authority:  
parents, teachers, wife, appropriate USMC authority, chronic 
resistance and anger for need to adhere to norm except 
personal norms; displaces anger to all authority for 
perceived lack of recognition, sense of personal worth in 
development."  On the veteran's May 1972 separation 
examination, psychiatric evaluation was normal.  

On August 1976 VA psychiatric examination, the veteran 
reported that he was treated by two psychiatrists during 
service.  He reported being anxious and tense regarding his 
urologic problems.  Mental status examination revealed that 
the veteran was oriented with no sign of any psychotic 
symptoms.  Memory was good but judgment and insight were 
poor.  The diagnosis was "neurotic reaction in an immature 
personality."  

From April to October 1992 the veteran required 
hospitalization at a VA medical facility for treatment of 
substance abuse and dependence.  Psychological testing during 
the hospitalization produced the impression "test data 
indicate an impression of psychosis probably of a schizo-
affective nature with substance abuse."  Discharge summary 
diagnoses did not include a psychosis.  

On VA psychiatric examination of the veteran in January 1994, 
he reported a long history of polysubstance abuse which pre-
dated his entry into military service.  He specifically 
reported that he began abusing heroin in 1966, 4 years prior 
to service.  After full mental status examination the 
diagnosis was polysubstance abuse and a mixed personality 
disorder.  The veteran also required hospitalization for 
polysubstance dependence in December 1996 and from January to 
March 1997,.  

In August 1995 the veteran appeared at a personal hearing 
before the undersigned member of the Board.  He testified 
that an anti-social personality was diagnosed during service.  
He indicated that he was attending group therapy.  When he 
was questioned as to any current psychiatric diagnosis, he 
responded that the group therapy was for his anti-social 
personality.  He testified that there was no diagnosis other 
than anti-social personality.  

Anti-social personality disorder was diagnosed during 
military service; and a January 1994 VA examination revealed 
that the veteran currently has a diagnosis of mixed 
personality disorder.  Personality disorders are not diseases 
or injuries within the meaning of applicable legislation for 
service connection purposes.  38 C.F.R. § 3.303(c) (1999).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in a case 
where the law is dispositive of the claim, the claim should 
be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
with respect to the diagnosis of personality disorder, the 
claim must be denied because of lack of entitlement under the 
law.

The record shows a single diagnosis of psychosis based on 
psychological testing in May 1992.  The diagnostic impression 
was "psychosis probably of a schizo-affective nature with 
substance abuse."  This diagnosis was made in May 1992, two 
decades after the veteran's separation from military service, 
and well beyond the one year presumptive period for service 
connection for a psychosis.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  This is the 
only evidence of psychosis.  All other psychiatric diagnoses 
are either of substance abuse or of a personality disorder.  
Subsequent to 1992 there is absolutely no evidence that the 
veteran has a psychosis or that such a disorder would be 
related to service.  As such, the preponderance of the 
evidence is against service connection for a psychosis.  

Finally, the Board notes that polysubstance abuse and 
dependence has also been diagnosed.  The Court determined 
that 38 U.S.C.A. §§ 101, 105, and 1110 do not preclude a 
grant of secondary service connection for alcohol, drug, or 
polysubstance abuse.  Barela v. West, 11 Vet. App. 280 
(1998).  For a grant of secondary service connection for such 
disability, however, it must be shown that it is proximately 
due to a psychiatric disorder for which service connection 
has already been established.  Here, the veteran does not 
have a service connected psychiatric disorder.  Hence, 
secondary service connection for alcohol, drug, or 
polysubstance abuse is precluded by law.  See Sabonis, id.

II.  Well Grounded Claims

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved 
with regard to the remaining claims in this appeal is whether 
the appellant has presented evidence that they are is well 
grounded, that is, that they are plausible.  

In order for a claim of service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  
In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service medical records reveal that the veteran was treated 
for a genitourinary disorder during service and required 
surgical treatment for ureteral stricture.  Postservice 
medical evidence reveals that the veteran has had 
epididymitis, which required surgical treatment, and various 
ongoing genitourinary problems, including symptoms involving 
the left testicle.  With evidence of disease in service, 
continuity of postservice symptoms, and evidence of current 
disability, the Board finds that the veteran's claims for 
service connection for injury of the penis, epididymitis, and 
residuals of left testicle excision meet the standards of 
Caluza, supra, and are well grounded.


ORDER

Service connection for a psychiatric disorder is denied.  

The claims of entitlement to service connection for injury of 
the penis, epididymitis, and residuals of left testicle 
excision are well grounded.  To this extent only, these 
appeals are granted


REMAND

The veteran's claim for an increased rating is also well 
grounded.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  The VA has a duty to assist the 
veteran once his claims are found to be well-grounded.  38 
U.S.C.A. § 5107(a)(West 1991).  The Board finds that here the 
duty to assist requires a remand for further development.  

The most recent VA genitourinary examination of record was 
conducted in July 1997.  It is not clear which of the 
veteran's current genitourinary symptoms are related to his 
service connected meatotomy and which are not.  Accordingly, 
some clarification of the medical evidence of record is 
necessary. 

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992). 

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a lumbar spine disorder is also on appeal.  
Recent court decisions have impacted the manner in which VA 
is to review claims involving submission of "new and 
material evidence."  Specifically, in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), the Federal Circuit Court held 
that in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the 
Court impermissibly ignored the definition of "material 
evidence" adopted by VA under 38 C.F.R. § 3.156(a) as a 
reasonable interpretation of an otherwise ambiguous statutory 
term (found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  The legal hurdle 
adopted in Colvin that required reopening of claim on the 
basis of "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the case was declared 
invalid.

The valid legal standard is the standard established in 
38 C.F.R. § 3.156 which states:
New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1999).  

On this point, the Court has recently stated that a review of 
the claim under the more flexible Hodge standard accords the 
appellant a less stringent "new and material" evidence 
threshold to overcome.  See Fossie v. West, 12 Vet. App. 1 
(1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening, VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In light of the foregoing, a remand to the agency of original 
jurisdiction is required for the purpose of readjudication of 
the appellant's new and material evidence claim pursuant to 
the holdings in Hodge, Elkins, Winters, supra.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Furthermore, the 
Board would be remiss if it were to decide the issues 
remaining on appeal without first obtaining all the pertinent 
evidence that is missing and scheduling the veteran for 
another VA compensation examination.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The veteran should be asked to 
provide a list of all health care 
professionals and/or facilities (private 
and government) where he received 
treatment for the remaining disabilities 
at issue since his separation from 
service.  The RO should obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  The Board is 
particularly interested in obtaining all 
records and reports of any treatment at 
the VA medical Centers in Dayton, Ohio 
and Washington, DC.  All information 
obtained should be made part of the file. 

2.  The veteran should be accorded a VA 
examination by a urologist to determine 
the nature, etiology, and current 
severity of his genitourinary 
disorder(s).  In conjunction with the 
scheduling of the examination the veteran 
must be advised of the provisions of 
38 C.F.R. § 3.655.  The report of 
examination should include a detailed 
account of all manifestations of the 
genitourinary disorders present.  Any 
necessary tests or studies should be 
conducted, and the examiner should review 
the results prior to completion of the 
report.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examining physician should 
provide complete rationale for all 
conclusions reached.  

A.  With respect to the rating issue 
the physician is requested to answer 
the following questions:  

1.)  Does the veteran currently 
suffer from any ureteral stricture?

2.)  Are any of the veteran's 
current genitourinary symptoms 
related to the meatotomy in service.  

B.  With respect to the veteran's 
claims for service connection, the 
physician is requested to answer the 
following questions:

1.)  Is there any evidence that the 
veteran had epididymitis during 
service?

2.)  Does the veteran have any 
current penis deformity, or 
residuals of a surgical injury to 
the penis?

3.)  Does the veteran have a left 
testicle?  Was it surgically removed 
or is it merely atrophied?

4.) Are the veteran's postservice 
epididymitis, or any penis 
deformity, or any left testicle 
abnormality related to his 
ureteral stricture in service or 
to meatotomy residuals?

3.  Following completion of the above, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999).

4.  The RO should then review the issues 
on appeal.  In this regard,  the RO 
should give full consideration to the 
following:

A.  With respect to the issue of 
entitlement to a compensable rating 
for residuals of a post ventral 
meatotomy, the RO is reminded that, at 
the time of an initial rating, 
separate, or staged, ratings may be 
assigned for separate periods of time 
based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO is also reminded to 
rate the disability under both the old 
and the current rating criteria. 

B.  With respect to the issue of 
whether new and material has been 
submitted to reopen a claim of 
entitlement to service connection for 
a lumbar spine disorder, the RO is 
reminded that readjudication of these 
claims should be in accord with the 
judicial precedents established by 
Hodge, Elkins, Winters, supra.  If the 
RO finds that new and material 
evidence has been submitted and 
reopens the claim, it must determine 
whether the claim is well grounded.  

If any of these claims remains denied, the veteran and his 
representative should be furnished an appropriate 
supplemental statement of the case and given the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  The veteran needs 
to take no action until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals






